In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                No. 02-18-00173-CR

RAVEN FAYE THIEBAUD, Appellant           § On Appeal from the 355th District Court

                                         § of Hood County (CR13249)

V.                                       § February 28, 2019

                                         § Per Curiam

THE STATE OF TEXAS                       § (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment, the incorporated order to

withdraw funds, and the bill of costs are modified to delete the $15 filing fee for the

State’s motion to revoke probation. It is ordered that the judgment of the trial court

is affirmed as modified.


                                      SECOND DISTRICT COURT OF APPEALS

                                      PER CURIAM